Case 3:20-cv-08454-MAS-LHG Document 1 Filed 07/08/20 Page 1 of 18 PageID: 1



*(129$%8516//&
-DPHV%XFFL(VT
3HWHU)%HUN(VT
7ZR5LYHUVLGH'ULYH6XLWH
&DPGHQ1HZ-HUVH\
   
$WWRUQH\VIRU'HIHQGDQWV
'HHU3DUN'ULYH2SHUDWLRQV//&GED3DUN3ODFH&HQWHU
DQG*HQHVLV+HDOWKFDUH//&

                                 81,7('67$7(6',675,&7&2857
                               )257+(',675,&72)1(:-(56(<

                                                 
  /8,6%(/75$1                                  &,9,/$&7,2112
                                                 
  3ODLQWLII                            
  Y                                             
                                                 
  '((53$5.'5,9(23(5$7,216//&              127,&(2)5(029$/
  3$5.3/$&(&(17(5*(1(6,6                     
  +($/7+&$5(DQG-2+1'2(6DQG
  
  
  'HIHQGDQWV
  

72 &OHUNRIWKH&RXUW
           8QLWHG6WDWHV'LVWULFW&RXUW
           &ODUNVRQ6)LVKHU%XLOGLQJ
               86&RXUWKRXVH
            (DVW6WDWH6WUHHW
            7UHQWRQ1-
            
            
           &267(//2 0$,16//&
            'DQLHO76LOYHUPDQ
            +RUL]RQ:D\6XLWH
            0RXQW/DXUHO1-
               
            $WWRUQH\VIRU3ODLQWLII
            
           3/($6( 7$.( 127,&( WKDW 'HIHQGDQWV  'HHU 3DUN 'ULYH 2SHUDWLRQV //& GED

3DUN 3ODFH &HQWHU ³3DUN 3ODFH´  DQG *HQHVLV +HDOWKFDUH //& LPSURSHUO\ QDPHG LQ WKH

&RPSODLQW E\WKHLUXQGHUVLJQHGDWWRUQH\VILOHWKLV1RWLFHRI5HPRYDOSXUVXDQWWR86&
Case 3:20-cv-08454-MAS-LHG Document 1 Filed 07/08/20 Page 2 of 18 PageID: 2



DQGZLWKWKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH'LVWULFWRI1HZ-HUVH\DQG

VWDWHWKHIROORZLQJLQVXSSRUW

            2QRUDERXW0D\3ODLQWLII/XLV%HOWUDQEURXJKWDQDFWLRQLQWKH6WDWH

RI 1HZ -HUVH\ 6XSHULRU &RXUW 0HUFHU &RXQW\ HQWLWOHG /XLV %HOWUDQ Y  'HHU 3DUN 'ULYH

2SHUDWLRQV //& 3DUN 3ODFH &HQWHU *HQHVLV +HDOWKFDUH DQG EHDULQJ 'RFNHW 1R 0(5/

$WUXHDQGFRUUHFWFRS\RIWKH&RPSODLQWLVDWWDFKHGKHUHWRDV([KLELW$

            ,Q KLV &RPSODLQW 3ODLQWLII DVVHUWV VHYHQ FDXVHV RI DFWLRQ EDVHG XSRQ WKH

WHUPLQDWLRQRIKLVHPSOR\PHQWZLWK'HIHQGDQW'HHU3DUNSHUFHSWLRQRIGLVDELOLW\GLVFULPLQDWLRQ

XQGHUWKH1HZ-HUVH\/DZ$JDLQVW'LVFULPLQDWLRQ ³/$'´ 1-6$HWVHT &RXQW, 

GLVFULPLQDWLRQ XQGHU WKH 1HZ -HUVH\ (DUQHG 6LFN /HDYH /DZ ³(6//´  1-6$ ' HW

VHT &RXQW ,,  ZURQJIXO GLVFKDUJH XQGHU WKH 1HZ -HUVH\ &RQVFLHQWLRXV (PSOR\HH 3URWHFWLRQ

$FW ³&(3$´  1-6$  HW VHT &RXQW 7KUHH  ZURQJIXO GLVFKDUJH LQ YLRODWLRQ RI

SXEOLF SROLF\ &RXQW ,9  LQWHUIHUHQFH XQGHU WKH IHGHUDO )DPLO\ DQG 0HGLFDO /HDYH $FW

³)0/$´   86&   HW VHT &RXQW 9  LQWHUIHUHQFH XQGHU WKH IHGHUDO )DPLOLHV )LUVW

&RURQDYLUXV 5HVSRQVH $FW  ³))&5$´  3XEOLF /DZ  &RXQW 9,  DQG D FODLP IRU

(TXLWDEOH5HOLHI &RXQW9,, 

            $IHGHUDOTXHVWLRQH[LVWVZLWKUHVSHFWWR3ODLQWLII¶VFODLPVLQ&RXQW9LQZKLFK

KHFODLPVWKDW'HIHQGDQWVWHUPLQDWHGKLPLQYLRODWLRQRIWKH)0/$DQGLQ&RXQW9,LQZKLFK

KHDOOHJHVKHZDVWHUPLQDWHGLQYLRODWLRQRIWKH))&5$

            7KH &RXUW KDV RULJLQDO MXULVGLFWLRQ RYHU WKH &RPSODLQW DQG WKH UHTXLUHPHQWV

QHFHVVDU\IRUWKLV&RXUWWRH[HUFLVHVXEMHFWPDWWHUMXULVGLFWLRQSXUVXDQWWR86&DQG

86&DUHVDWLVILHG$FFRUGLQJO\WKLVFDVHVKRXOGEHUHPRYHGSXUVXDQWWR86&






                                                   2
Case 3:20-cv-08454-MAS-LHG Document 1 Filed 07/08/20 Page 3 of 18 PageID: 3



             &RXQWV,WKURXJK,9DUHVRUHODWHGWR&RXQWV9DQG9,RIWKH&RPSODLQWWKDWWKH\

DUH SDUW RI WKH VDPH FODLP RU FRQWURYHUV\ VXFK WKDW WKH &RXUW VKRXOG H[HUFLVH VXSSOHPHQWDO

MXULVGLFWLRQRYHU3ODLQWLII¶V/$'&(3$(66/DQGSXEOLFSROLF\FODLPVSXUVXDQWWR86&



             'HIHQGDQWVZHUHVHUYHGE\PDLORQRUDERXW-XQH

             7KLV1RWLFHRI5HPRYDOKDVEHHQILOHGZLWKLQWKLUW\GD\VRIVHUYLFHRI3ODLQWLII¶V

&RPSODLQWLQDFFRUGDQFHZLWK86& E 7KHUHIRUHWKH1RWLFHRI5HPRYDOLVEHLQJ

ILOHGLQDWLPHO\PDQQHUSXUVXDQWWR86& E 

             7KLV1RWLFHLVH[HFXWHGSXUVXDQWWR)HGHUDO5XOHRI&LYLO3URFHGXUH

             'HIHQGDQWVXSRQILOLQJRIWKLV1RWLFHRI5HPRYDOLQWKH2IILFHRIWKH&OHUNRIWKH

8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH'LVWULFWRI1HZ-HUVH\DUHDOVRILOLQJDFRS\RIWKLV1RWLFHRI

5HPRYDOZLWKWKH6XSHULRU&RXUWRI1HZ-HUVH\DWWKH0HUFHU&RXQW\&OHUN¶V2IILFHWRHIIHFW

UHPRYDORIWKLVDFWLRQWRWKH8QLWHG6WDWHV'LVWULFW&RXUWSXUVXDQWWR86& G 

            8SRQILOLQJWKLV1RWLFHRI5HPRYDO'HIHQGDQWVZLOOJLYHZULWWHQQRWLFHWKHUHRIWR

'DQLHO76LOYHUPDQ(VTDWWRUQH\IRU3ODLQWLII

            %\ UHPRYLQJ WKLV DFWLRQ IURP 1HZ -HUVH\ 6XSHULRU &RXUW 'HIHQGDQWV GR QRW

DGPLW DQ\ RI WKH DOOHJDWLRQV LQ 3ODLQWLII V &RPSODLQW DQG GR QRW ZDLYH DQ\ GHIHQVHV RU FODLPV

DYDLODEOH




                                                     3
    Case 3:20-cv-08454-MAS-LHG Document 1 Filed 07/08/20 Page 4 of 18 PageID: 4



         :+(5()25( 'HIHQGDQWV WKURXJK WKHLU DWWRUQH\V UHVSHFWIXOO\ UHTXHVW WKDW WKH

&RPSODLQW EH UHPRYHG WR WKLV &RXUW DQG WKDW WKLV &RXUW DFFHSW MXULVGLFWLRQ RI WKH DFWLRQ DQG

KHQFHIRUWKWKDWWKH&RPSODLQWEHSODFHGRQWKHGRFNHWRIWKLV&RXUWIRUIXUWKHUSURFHHGLQJVWKH

VDPHDVWKRXJKLWKDGRULJLQDOO\EHHQLQVWLWXWHGLQWKLV&RXUW

                                           5HVSHFWIXOO\VXEPLWWHG
                                           
        
                                           /s/ James Bucci, Esq._
                                                 -DPHV%XFFL(VT
                                                 3HWHU)%HUN(VT
                                                 *(129$%8516//&
                                                 7ZR5LYHUVLGH'ULYH6XLWH
                                                 &DPGHQ1HZ-HUVH\
                                                   
                                                 $WWRUQH\VIRU'HIHQGDQWV'HHU3DUN'ULYH
                                                 2SHUDWLRQV//&GED3DUN3ODFH&HQWHU
                                                 DQG*HQHVLV+HDOWKFDUH//&

'DWHG-XO\







Y  




                                                     4
Case 3:20-cv-08454-MAS-LHG Document 1 Filed 07/08/20 Page 5 of 18 PageID: 5




                      
                      
                      
                      
                  (;+,%,7$
      MER-L-000991-20 05/29/2020 12:46:39 PM Pg 1 of 12 Trans ID: LCV2020962788
Case 3:20-cv-08454-MAS-LHG Document 1 Filed 07/08/20 Page 6 of 18 PageID: 6



COSTELLO & MAINS, LLC
By: Daniel Silverman, Esquire
Attorney I.D. No. 017582008
18000 Horizon Way, Suite 800
Mount Laurel, NJ 08054
(856) 727-9700
Attorneys for Plaintiff

                                                :
LUIS BELTRAN                                    :    SUPERIOR COURT OF NEW JERSEY
                                                :    LAW DIVISION-MERCER COUNTY
                      Plaintiff,                :
                                                :
vs.                                             :          CIVIL ACTION
                                                :
2 DEER PARK DRIVE OPERATIONS                    :
LLC; PARK PLACE CENTER; GENESIS                 :    DOCKET NO:
HEALTHCARE; and JOHN DOES 1-5 and               :
6-10                                            :
                                                :
                      Defendants.               :    COMPLAINT AND JURY DEMAND


       Plaintiff, Luis Beltran, residing in Hamilton, Mercer County, New Jersey, by way of

Complaint against the defendants, says:

                                     Preliminary Statement

       This matter arises after Defendant terminated Plaintiff for refusing to report to work, after

being instructed by a health official to quarantine as a result of the novel coronavirus SARS-

CoV-2, commonly known as COVID-19. Claim is brought under the New Jersey Earned Sick

Leave Law (“ESLL”), the New Jersey Law Against Discrimination (“LAD”), the New Jersey

Conscientious Employee Protection Act (“CEPA”) and under the common law theory of

wrongful discharge in violation of public policy. As well, Plaintiff brings claim under the

Family and Medical Leave Act (“FMLA”) and the Families First Coronavirus Response Act

(“FFCRA”).




                                                 1
      MER-L-000991-20 05/29/2020 12:46:39 PM Pg 2 of 12 Trans ID: LCV2020962788
Case 3:20-cv-08454-MAS-LHG Document 1 Filed 07/08/20 Page 7 of 18 PageID: 7



                                      Identification of Parties

        1.      Plaintiff Luis Beltran is, at all relevant times herein, a resident of the State of New

Jersey and was an employee of the defendants.

        2.      Defendant 2 Deer Park Drive Operations LLC is, at all relevant times herein, a

company conducting business at 2 Deer Park Drive, Monmouth Junction, New Jersey, and, at all

relevant times herein, was the employer of plaintiff.

        3.      Defendant Park Place Center is, at all relevant times herein, a corporation

conducting business at 2 Deer Park Drive, Monmouth Junction, New Jersey, and, at all relevant

times herein, was the employer of plaintiff.

        4.      Defendant Genesis Healthcare is, at all relevant times herein, a corporation

conducting business at 2 Deer Park Drive, Monmouth Junction, New Jersey, and, at all relevant

times herein, was the employer of plaintiff.

        5.      Defendants John Does 1-5 and 6-10, currently unidentified, are individuals and/or

entities who, on the basis of their direct acts or on the basis of respondeat superior, are

answerable to the plaintiff for the acts set forth herein.

                                        General Allegations

        6.      Defendants employed plaintiff as a full-time maintenance building technician

from on or about May 16, 2016 until his unlawful termination on or about April 13, 2020.

        7.      At all times Plaintiff performed up to and beyond the reasonable expectations of

his employer.

        8.      At the time of his discharge, Plaintiff was a covered employee under the FMLA

and FFCRA.




                                                   2
     MER-L-000991-20 05/29/2020 12:46:39 PM Pg 3 of 12 Trans ID: LCV2020962788
Case 3:20-cv-08454-MAS-LHG Document 1 Filed 07/08/20 Page 8 of 18 PageID: 8



       9.      At the time of Plaintiff’s discharge, Defendants were each a covered employer

under the FMLA and FFCRA.

       10.     On or about March 24, 2020, Plaintiff and his supervisor, David Santos,

performed work in the room of a resident who later tested positive for COVID-19.

       11.     On or about Friday March 27, 2020, Mr. Santos attended a meeting where he

learned that the resident had tested positive for COVID-19.

       12.     Plaintiff inquired of Mr. Santos if they needed to get tested based upon their

exposure.

       13.     Mr. Santos then spoke with the building administrator, Jennifer Jones, who

advised that they did not need testing if they were asymptomatic.

       14.     Over the ensuing weekend, Plaintiff began to experience a sore throat and

weakness.

       15.     On March 30, 2020, Plaintiff contacted Mr. Santos and advised that he was

calling out because of a cough and a sore throat.

       16.     Such leave was protected under the ESLL.

       17.     Later that morning, Plaintiff received a phone call from someone in human

resources who told him that they were overnighting paperwork for him to take to his doctor to

certify he was able to return to work.

       18.     Defendants perceived Plaintiff as disabled.

       19.     Plaintiff contacted his primary care physician and the office told him they would

get back to him.

       20.     On March 31, 2020, Plaintiff again contacted his primary care physician’s office

and received the same response.




                                                    3
     MER-L-000991-20 05/29/2020 12:46:39 PM Pg 4 of 12 Trans ID: LCV2020962788
Case 3:20-cv-08454-MAS-LHG Document 1 Filed 07/08/20 Page 9 of 18 PageID: 9



       21.     On April 1, 2020, Plaintiff again contacted his primary care physician’s office and

received the same response.

       22.     Plaintiff then contacted an urgent care facility, which advised that it was unable to

see Plaintiff based upon his symptomology.

       23.     Plaintiff called Mr. Santos and human resources to explain his situation.

       24.     On April 2, 2020, Mr. Santos contacted Plaintiff and advised that if he was

asymptomatic he could return to work.

       25.     That night, Plaintiff’s mother, who typically watched Plaintiff’s children while he

worked, contacted Plaintiff and advised that she was being admitted to the hospital.

       26.     On April 3, 2020, Plaintiff contacted Mr. Santos and called out of work due to the

health of his mother and the need to care for his kids.

       27.     Such leave was protected under the ESLL.

       28.     On April 6, 2020, Plaintiff received a call from the Hamilton Township Division

of Health advising that his mother had tested positive for COVID-19 and Plaintiff needed to

quarantine for two weeks.

       29.     The Division of Health representative advised that she would contact Plaintiff’s

employer.

       30.     Plaintiff contacted Mr. Santos and explained the situation, including the need for

quarantine.

       31.     Mr. Santos advised that Plaintiff was still required to report to work.

       32.     Plaintiff contacted Mr. Santos a second time at which point Mr. Santos said that

Plaintiff could stay out until April 13, 2020 and that he was trying to buy him time.




                                                 4
     MER-L-000991-20 05/29/2020 12:46:39 PM Pg 5 of 12 Trans ID: LCV2020962788
Case 3:20-cv-08454-MAS-LHG Document 1 Filed 07/08/20 Page 10 of 18 PageID: 10



       33.     On or about April 9, 2020, Plaintiff received a letter from Defendants stating that

he was required to return to work on April 13, 2020 and that if he did not do so he would be

separated from his employment.

       34.     Plaintiff refused to return to work on April 13, 2020, reasonably believing that

such a return would violate a clear mandate of public policy concerning public health.

       35.     In fact, N.J.S.A. 34:11D-12 provides in part, “An employer shall not, during the

Public Health Emergency and State of Emergency declared by the Governor in Executive Order

103 of 2020 concerning the coronavirus disease 2019 pandemic, terminate or otherwise penalize

an employee if the employee requests or takes time off from work based on the written or

electronically transmitted recommendation of a medical professional licensed in New Jersey that

the employee take that time off for a specified period of time because the employee has, or is

likely to have, an infectious disease, as defined in section 2 of P.L.2005, c. 222 (C.26:13-2),

which may infect others at the employee's workplace.”

       36.     By refusing to report to work, Plaintiff engaged in CEPA-protected activity.

       37.     A determinative and/or motivating factor in the discharge was Defendants’

perceptions held regarding Plaintiff as disabled.

       38.     In addition and/or in the alternative, a determinative and/or motivating factor in

Plaintiff’s discharge was discrimination for having exercised leave under the ESLL.

       39.     In addition and/or in the further alternative, a determinative and/or motivating

factor in Plaintiff’s discharge was to interfere with leave under the ESLL.

       40      In addition and/or in the further alternative, a determinative and/or motivating

factor in Plaintiff’s discharge was retaliation for Plaintiff’s CEPA-protected activity.




                                                    5
      MER-L-000991-20 05/29/2020 12:46:39 PM Pg 6 of 12 Trans ID: LCV2020962788
Case 3:20-cv-08454-MAS-LHG Document 1 Filed 07/08/20 Page 11 of 18 PageID: 11



        41.     In addition and/or in the further alternative, a determinative and/or motivating

factor in Plaintiff’s discharge was in violation of public policy.

        42.     In addition and/or in the further alternative, a determinative and/or motivating

factor in Plaintiff’s discharge was to interfere with Plaintiff’s rights under the FMLA.

        43.     In addition and/or in the further alternative, a determinative and/or motivating

factor in Plaintiff’s discharge was to interfere with Plaintiff’s rights under the FFCRA.

        44.     As a result of Defendants’ actions, Plaintiff has suffered economic and emotional

harm.

        45.     Because the above conduct is especially egregious and because members of upper

management participated in and/or were willfully indifferent to the same, punitive damages are

warranted.

                                             COUNT I

                    Perception of Disability Discrimination Under the LAD

        46.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 45, as though fully

set forth herein.

        47.     For the reasons set forth above, the defendants are liable to plaintiff for perception

of disability discrimination under the LAD.

        WHEREFORE, plaintiff demands judgment against the defendants jointly, severally and

in the alternative, together with compensatory damages, non-economic compensatory damages,

punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, equitable back

pay, equitable front pay, equitable reinstatement and any other relief the Court deems equitable

and just.




                                                  6
      MER-L-000991-20 05/29/2020 12:46:39 PM Pg 7 of 12 Trans ID: LCV2020962788
Case 3:20-cv-08454-MAS-LHG Document 1 Filed 07/08/20 Page 12 of 18 PageID: 12



                                             COUNT II

                                 Discrimination Under the ESLL

        48.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 47, as though fully

set forth herein.

        49.     For the reasons set forth above, the defendants are liable to plaintiff for

discrimination under the ESLL.

        WHEREFORE, plaintiff demands judgment against the defendants jointly, severally and

in the alternative, together with compensatory damages, non-economic compensatory damages,

punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, equitable back

pay, equitable front pay, equitable reinstatement and any other relief the Court deems equitable

and just.

                                            COUNT III

                                               CEPA

        50.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 49, as though fully

set forth herein.

        51.     For the reasons set forth above, the defendants are liable to plaintiff for an

unlawful discharge in violation of CEPA.

        WHEREFORE, plaintiff demands judgment against the defendants jointly, severally and

in the alternative, together with compensatory damages, non-economic compensatory damages,

punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, equitable back

pay, equitable front pay, equitable reinstatement and any other relief the Court deems equitable

and just.




                                                   7
      MER-L-000991-20 05/29/2020 12:46:39 PM Pg 8 of 12 Trans ID: LCV2020962788
Case 3:20-cv-08454-MAS-LHG Document 1 Filed 07/08/20 Page 13 of 18 PageID: 13



                                             COUNT IV
                        Wrongful Discharge in Violation of Public Policy

        52.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 51, as though fully

set forth herein.

        53.     For the reasons set forth above, the defendants are liable to plaintiff for an

unlawful discharge in violation of public policy.

        WHEREFORE, plaintiff demands judgment against the defendants jointly, severally and

in the alternative, together with compensatory damages, non-economic compensatory damages,

punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, equitable back

pay, equitable front pay, equitable reinstatement and any other relief the Court deems equitable

and just.

                                             COUNT V
                                  Interference Under the FMLA

        54.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 53, as though fully

set forth herein.

        55.     For the reasons set forth above, the defendants are liable to plaintiff for

interference under the FMLA

        WHEREFORE, plaintiff demands judgment against the defendants jointly, severally and

in the alternative, together with compensatory damages, non-economic compensatory damages,

liquidated damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, equitable

back pay, equitable front pay, equitable reinstatement and any other relief the Court deems

equitable and just.




                                                   8
      MER-L-000991-20 05/29/2020 12:46:39 PM Pg 9 of 12 Trans ID: LCV2020962788
Case 3:20-cv-08454-MAS-LHG Document 1 Filed 07/08/20 Page 14 of 18 PageID: 14



                                              COUNT VI
                                 Interference Under the FFCRA

        56.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 55, as though fully

set forth herein.

        57.     For the reasons set forth above, the defendants are liable to plaintiff for

interference under the FFFCRA.

        WHEREFORE, plaintiff demands judgment against the defendants jointly, severally and

in the alternative, together with compensatory damages, non-economic compensatory damages,

liquidated damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, equitable

back pay, equitable front pay, equitable reinstatement and any other relief the Court deems

equitable and just.

                                            COUNT VII

                                   Request for Equitable Relief
        58.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 57 as though fully set

forth herein.


        59.     Plaintiff requests the following equitable remedies and relief in this matter.


        60.     Plaintiff requests a declaration by this Court that the practices contested herein

violate New Jersey law as set forth herein.


        61.     Plaintiff requests that this Court order the defendants to cease and desist all

conduct inconsistent with the claims made herein going forward, both as to the specific plaintiff

and as to all other individuals similarly situated.




                                                      9
     MER-L-000991-20 05/29/2020 12:46:39 PM Pg 10 of 12 Trans ID: LCV2020962788
Case 3:20-cv-08454-MAS-LHG Document 1 Filed 07/08/20 Page 15 of 18 PageID: 15



       62.     To the extent that plaintiff was separated from employment and to the extent that

the separation is contested herein, plaintiff requests equitable reinstatement, with equitable back

pay and front pay.


       63.     Plaintiff requests, that in the event that equitable reinstatement and/or equitable

back pay and equitable front pay is ordered to the plaintiff, that all lost wages, benefits, fringe

benefits and other remuneration is also equitably restored to the plaintiff.


       64.     Plaintiff requests that the Court equitably order the defendants to pay costs and

attorneys’ fees along with statutory and required enhancements to said attorneys’ fees.


       65.     Plaintiff requests that the Court order the defendants to alter their files so as to

expunge any reference to which the Court finds violates the statutes implicated herein.


       66.     Plaintiff requests that the Court do such other equity as is reasonable, appropriate

and just.


       WHEREFORE, plaintiff demands judgment against the defendants jointly, severally and

in the alternative, together with compensatory damages, non-economic compensatory damages,

punitive damages, interest, cost of suit, attorneys’ fees, enhanced attorneys’ fees, equitable back

pay, equitable front pay, equitable reinstatement and any other relief the Court deems equitable

and just.

                                               COSTELLO & MAINS, LLC



                                               By: /s/Daniel T. Silverman___________
Dated: May 29, 2020                                   Daniel T. Silverman




                                                  10
     MER-L-000991-20 05/29/2020 12:46:39 PM Pg 11 of 12 Trans ID: LCV2020962788
Case 3:20-cv-08454-MAS-LHG Document 1 Filed 07/08/20 Page 16 of 18 PageID: 16



                            DEMAND TO PRESERVE EVIDENCE

        1.     All defendants are hereby directed and demanded to preserve all physical and

electronic information pertaining in any way to plaintiff’s employment, to plaintiff’s cause of

action and/or prayers for relief, to any defenses to same, and pertaining to any party, including,

but not limited to, electronic data storage, closed circuit TV footages, digital images, computer

images, cache memory, searchable data, emails, spread sheets, employment files, memos, text

messages and any and all online social or work related websites, entries on social networking

sites (including, but not limited to, Facebook, twitter, MySpace, etc.), and any other information

and/or data and/or things and/or documents which may be relevant to any claim or defense in this

litigation.

        2.     Failure to do so will result in separate claims for spoliation of evidence and/or for

appropriate adverse inferences.

                                              COSTELLO & MAINS, LLC


                                              By: /s/Daniel T. Silverman___________
                                                     Daniel T. Silverman


                                        JURY DEMAND

        Plaintiff hereby demands a trial by jury.

                                              COSTELLO & MAINS, LLC



                                              By: /s/Daniel T. Silverman___________
                                                     Daniel T. Silverman




                                                    11
     MER-L-000991-20 05/29/2020 12:46:39 PM Pg 12 of 12 Trans ID: LCV2020962788
Case 3:20-cv-08454-MAS-LHG Document 1 Filed 07/08/20 Page 17 of 18 PageID: 17



                                RULE 4:5-1 CERTIFICATION

       1.      I am licensed to practice law in New Jersey and am responsible for the captioned

               matter.

       2.      I am aware of no other matter currently filed or pending in any court in any

               jurisdiction which may affect the parties or matters described herein.

                                             COSTELLO & MAINS, LLC



                                             By: /s/Daniel T. Silverman___________
                                                    Daniel T. Silverman


                            DESIGNATION OF TRIAL COUNSEL

       Daniel T. Silverman, Esquire, of the law firm of Costello & Mains, LLC, is hereby-

designated trial counsel.

                                             COSTELLO & MAINS, LLC



                                             By: /s/Daniel T. Silverman___________
                                                    Daniel T. Silverman




                                                12
         MER-L-000991-20 05/29/2020 12:46:39 PM Pg 1 of 1 Trans ID: LCV2020962788
Case 3:20-cv-08454-MAS-LHG Document 1 Filed 07/08/20 Page 18 of 18 PageID: 18




                        Civil Case Information Statement
Case Details: MERCER | Civil Part Docket# L-000991-20

Case Caption: BELTRAN LUIS VS 2 DEER PARK DRIVE                  Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
OP ERATIONS                                                      Document Type: Complaint with Jury Demand
Case Initiation Date: 05/29/2020                                 Jury Demand: YES - 6 JURORS
Attorney Name: DANIEL T SILVERMAN                                Is this a professional malpractice case? NO
Firm Name: COSTELLO & MAINS, LLC                                 Related cases pending: NO
Address: 18000 HORIZON WAY STE 800                               If yes, list docket numbers:
MT LAUREL NJ 080544319                                           Do you anticipate adding any parties (arising out of same
Phone: 8567279700                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : BELTRAN, LUIS
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: LUIS BELTRAN? NO

(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Employer/Employee
Does the statute governing this case provide for payment of fees by the losing party? YES
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

05/29/2020                                                                                      /s/ DANIEL T SILVERMAN
Dated                                                                                                             Signed
